Citation Nr: 0113681	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  98-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for headaches, to 
include due to undiagnosed illness.

2. Entitlement to service connection for a disorder 
manifested by chest pain, to include as due to undiagnosed 
illness.

3. Entitlement to service connection for a sleep disorder, to 
include as due to undiagnosed illness.

4. Entitlement to service connection for nervousness, to 
include as due to undiagnosed illness.

5. Entitlement to a permanent and total rating for pension 
purposes.



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1981 to July 
1992.

This case returned to the Board of Veterans' Appeals (Board) 
following remand in November 1999.  This appeal originates 
from a decision dated in July 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The appellant submitted a notice of disagreement 
in March 1998 and a statement of the case was issued in May 
1998.  The appeal was perfected to the Board in July 1998.  
In April 1999, the appellant and his mother offered testimony 
at a hearing before the undersigned Member of the Board.  


REMAND

In the November 1999 remand, the Board requested additional 
development to include consideration of the appellant's 
claims pursuant to regulations governing benefits for 
undiagnosed illnesses as the result of service in the Persian 
Gulf.  See 38 C.F.R. § 3.317.  The Board further noted that 
review of the VA examination reports dated in March and April 
1997, revealed that these examinations did not meet the 
mandatory guidelines set forth in the VBA All-Stations Letter 
98-17 (2/26/98) for disability examinations of Gulf War 
veterans.  [Parenthetically, the Board notes that those 
directives have been rescinded, effective December 31, 1998.  
The current guidelines for Gulf War disability examinations 
are set forth in Under Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-010).  These new 
guidelines are essentially the same as the old guidelines and 
do not represent any substantive change.]  However, 
documentation within the claims folder reflects that the 
appellant was scheduled for the requested examinations on 
March 7 and 9 and April 17, 18, 2000, but failed to report 
for those examinations.  Additional correspondence from the 
appellant's representative dated in March 2001, noted that 
information requests to the appellant's address went 
unanswered and that while there is no indication that the 
correspondence from VA to the appellant was returned due to a 
change of address, the representative's records reflect that 
the appellant's address changed after his hearing before the 
undersigned Member of the Board in April 1999.  In view of 
these circumstances, the Board believes that additional 
efforts are necessary to verify the appellant's correct 
address and to reschedule him for the required examinations.

In this regard, the appellant is hereby notified that failure 
to report to any scheduled examination, without good cause, 
may result in a denial of his claims.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the appellant.

Prior to having the veteran undergo any further examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include from VA facilities.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In his case, 
the record reflects that the veteran has been treated at the 
VA medical facility in Washington, Virginia; all outstanding 
pertinent records from this facility must be obtained.  The 
RO should also undertake all necessary development to obtain 
pertinent records from the State Farm Insurance Center (for 
which the veteran signed an authorization in May 1999), as 
well as from any other source(s) or facility(ies) identified 
by the veteran.  

The Board further notes that, in compliance with the prior 
remand, the RO adjudicated the appellant's claims based upon 
the evidence of record and determined that the claims for 
service connection due to undiagnosed illness were not well 
grounded.  However, during the pendency of this appeal, there 
has been a significant change in the law regarding well-
grounded claims.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001). 

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  Hence, in addition to the requested 
development, the RO should undertake any other notification 
or development action deemed warranted under the Act before 
considering the claims for service connection on the merits.

In view of the above necessary medical development, and the 
potential relevance of the findings on the requested 
examinations, the Board also finds that the claim for 
nonservice-connected pension benefits must also be remanded 
for readjudication.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should, with the assistance of 
the appellant's representative, clarify 
the appellant's correct address.

2. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the VA medical 
facility in Washington, Virginia; from 
the State Farm Insurance Company in 
Charlottesville, Virginia; and from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records 
otherwise yields negative results, that 
fact should be noted in the appellant's 
claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

3. The RO should also contact the appellant 
and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the 
information I have given is true to 
the best of my knowledge and belief."

The appellant should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's 
name and complete address must clearly 
be shown.  Each statement should 
describe exactly what the person 
observed and mention specific dates 
and places.  A person on active duty 
at the time should include his or her 
service number and military unit.

4. After all available evidence procured 
in connection with the above 
development has been associated with 
the claims file, efforts should again 
be undertaken to have the appellant 
examined.  He should be afforded VA 
medical examination(s) by appropriate 
specialist(s) to identify all signs 
and symptomatology that he claims to 
experience on a chronic basis as a 
result of his service in the Persian 
Gulf.  

A complete history, which includes the 
time of initial onset and the 
frequency and duration of 
manifestations of each claimed 
disability, should be elicited.  
However, the RO must provide the 
examiner(s) with the appellant's 
claims folder, including a copy of 
this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the 
appellant's pertinent medical history.  
All specialized testing should be 
completed as deemed necessary by the 
examiner(s).  The examination(s) must 
conform to the criteria for conducting 
Persian Gulf War examinations as set 
forth in the Under Secretary for 
Health's Information Letter, dated 
April 28, 1998 (IL 10-98-010) for 
determining the nature and extent of 
any symptomatology attributable to 
Persian Gulf syndrome, to include 
headaches, chest pain, sleep disorder 
and severe nervousness.  The 
examiner(s) should expressly state 
which symptoms and abnormal physical 
findings can be attributed to a known 
clinical diagnosis and which cannot be 
attributed to a known clinical 
diagnosis.  For those symptoms and 
conditions that are not attributable 
to a known diagnosis, the findings 
should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Furthermore, the examiner(s) should 
express an opinion as to when such a 
symptom or condition initially 
manifested itself and whether it is to 
be regarded as "chronic" (i.e. as 
having existed for six months or more 
or as having resulted in intermittent 
episodes of improvement and worsening 
over a six-month period).  Finally, as 
regards each headache problem, chest 
pain, sleep disorder, or nervous 
condition that is attributed to a 
known diagnosis, the appropriate 
examiner should offer an opinion as to 
whether the diagnosed disorder is, as 
least as likely as not, the result of 
disease or injury incurred or 
aggravated during the veteran's active 
military service, to include Persian 
Gulf War service.  

The examination report(s) should be 
typewritten, and should include all 
examination findings, as well as the 
complete rationale underlying each 
conclusion drawn or opinion expressed, 
to include, as appropriate, citation 
to specific evidence in the record.

5. If the appellant fails to report to 
any scheduled examination, the RO 
should obtain and associate with the 
record any notice(s) of the 
examination sent to the veteran.  

6. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

8. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claims 
of entitlement to service connection, 
on the merits, for headaches, chest 
pain, sleep disorder and severe 
nervousness, including as secondary to 
his experiences in the Persian Gulf 
War, as well as to a permanent and 
total rating for pension purposes, in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In 
adjudicating the claims for service 
connection, the RO must specifically 
consider 38 C.F.R. § 3.317 and, if 
deemed appropriate, 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  In adjudicating the claim 
for a total rating for pension 
benefits purposes, the should first 
assign a schedular disability rating 
for each of the appellant's 
disabilities, subject to the 
appellant's gainful employment.  Then, 
the appellant's claim for a total 
rating for pension purposes should 
then be evaluated under both the 
objective ("average person") and 
subjective standards set forth in 38 
U.S.C.A. §§ 1502, 1521, and 38 C.F.R. 
§§ 3.340, 3.342, 4.15, 4.17 and 
3.321(b)(2), consistent with Talley v 
Derwinski, 2 Vet. App. 282, 287-8 
(1992).  The RO must provide adequate 
reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

9. If any benefits sought by the 
appellant continue to be denied, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case and given an opportunity to 
submit written or other argument in 
response before the case is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992)..

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

